Kernochan, P. J.
This is an appeal from a judgment convicting the appellant of violating section 42 of article 3 of chapter 24 of the Code of Ordinances of the City of New York in that on the 10th day of May, 1929, while driving a street car “ on 125th Street and 1st Avenue did wilfully fail to stop said vehicle on signal, which was then and there conveyed to defendant by this deponent.”
The act complained of is not a violation of the ordinance but is a violation of article II, subdivision a, of the traffic regulations adopted by the police commissioner under authority of section 315 of the Greater New York Charter (as amd. by Laws of 1914, chap. 455). Section 315 of the charter makes a violation of these regulations a misdemeanor of which a Magistrate’s Court has no jurisdiction. (People v. Lindner, 133 Misc. 728.)
Judgment reversed on law; facts not examined. Complaint dismissed and fine ordered refunded.
Fetherston and Herbert, JJ., concur.